  EXHIBIT 10.17

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Voting Agreement”) is made and entered into as of
[__________ __], 2017, by and among CÜR Holdings, Inc., a Delaware corporation
(the “Company””), CÜR Media, Inc., a Delaware corporation (“CUR Media”), and the
Buyers set forth on the signature page(s) affixed hereto (together with any
subsequent Buyers or any transferees, who become parties hereto, the
“Stockholders”).

 

RECITALS

 

WHEREAS, the Company is conducting a private placement offering (the “Offering”)
of a minimum of $6,000,000 of units of securities of the Company, pursuant to
the terms of a Securities Purchase Agreement (the “Purchase Agreement”) between
the Company, CÜR Media and the Stockholders (Capitalized terms used herein
without definition shall have the meanings ascribed to them in the Purchase
Agreement); and

 

WHEREAS, the Company is negotiating a transaction with CÜR Media, pursuant to
which, under certain circumstances, the Company will either (a) merge with and
into CÜR Media (the “Merger”), or (b) acquire the assets and liabilities of CÜR
Media related to the Company’s music streaming business (the “Asset Transfer”);
and

 

WHEREAS, as a material condition to the closing of the Offering, the
Stockholders are required to execute and deliver this Voting Agreement; and

 

WHEREAS, the Stockholders are the beneficial owners (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
such number of shares of the outstanding (a) Series A Preferred Stock, and (b)
common stock, par value $0.0001 per share (“Common Stock”), of the Company
(including any shares of Common Stock underlying the Unit Shares and Unit
Warrants purchased in the Offering), as is indicated on Exhibit A of this Voting
Agreement; and

 

WHEREAS, each Stockholder (in his, her or its capacity as such) hereby agrees to
vote the Shares (as defined below), and such other shares of Common Stock over
which such Stockholder has voting power, so as to facilitate the consummation of
the contemplated Merger or Asset Transfer, and related transactions, as further
described as further described in the Term Sheet, dated September 11, 2017, by
and between the Company and CÜR Media, a copy of which is attached to the
Purchase Agreement as Exhibit E.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

1. Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Purchase Agreement. For purposes of this Voting
Agreement:

 

(a) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Purchase Agreement shall have been terminated pursuant to Section 8(n)
thereof, or (ii) such date and time that either the Merger or Asset Transfer has
become effective.

 



 1

  



  

(b) “Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.

 

(c) "Shares” shall mean all issued and outstanding shares of the Company’s
Series A Preferred Stock and Common Stock held by a Stockholder, and all shares
of the Company’s Common Stock underlying and options, warrants and other rights
to acquire shares of the Company’s Common Stock, now or hereafter owned or held,
directly or indirectly, including by way of stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares and the like, by
such Stockholder, from the date of this Voting Agreement through the Expiration
Date.

 

(d) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, assigns, grants an
option with respect to, transfers or disposes of such security or any interest
in such security; or (ii) enters into an agreement or commitment providing for
the sale of, pledge of, encumbrance of, assignment of, grant of an option with
respect to, transfer of or disposition of such security or any interest therein.

 

2. Transfer of Shares.

 

(a) Transfer Restrictions. Stockholder agrees that, during the period from the
date of this Voting Agreement through the Expiration Date, Stockholder shall not
cause or permit any Transfer of any of the Shares to be effected unless each
Person to which any of such Shares, or any interest in any of such Shares, is or
may be transferred shall have: (i) executed a counterpart of this Voting
Agreement, executed a proxy to the Company in the form attached hereto as
Exhibit B (each, a “Proxy” and collectively, the “Proxies”) (each with such
modifications as the Company may reasonably request); and (ii) agreed in writing
to hold such Shares (or interest in such Shares) subject to all of the terms and
provisions of this Voting Agreement. The Stockholder further agrees with, and
covenants to, the Company that the Stockholder shall not request that the
Company or any agent of the Company register the Transfer of any certificate or
uncertificated interest representing any of the Shares, unless such Transfer is
made in compliance with this Voting Agreement.

 

(b) Transfer of Voting Rights. Stockholder agrees that, during the period from
the date of this Voting Agreement through the Expiration Date, Stockholder shall
not permit the deposit of any Shares in a voting trust or grant any proxy or
enter into any voting agreement or similar agreement in contravention of the
obligations of Stockholder under this Voting Agreement with respect to any of
the Shares. The Stockholder hereby revokes all other proxies and powers of
attorney with respect to the Shares that may have heretofore been appointed or
granted in contravention of the obligations of Stockholder under this Voting
Agreement.

 



 2

  



  

3. Agreement to Vote Shares. At every meeting of the stockholders of the Company
called, and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of the Company, Stockholder (in
its, his or her capacity as such) shall, or shall cause the holder of record on
any applicable record date to, vote the Shares (i) in favor of approval of the
Merger or Asset Transfer, as applicable, and (ii) against any action or
agreement that would reasonably be expected to result in the failure to satisfy
any conditions to the Merger or Asset Transfer, as applicable. Stockholder
further agrees that Stockholder shall, or shall cause the holder of record on
any applicable record date to, appear at the Company’s Stockholders’ Meeting or
otherwise cause the Shares to be counted as present thereat for purposes of
establishing a quorum. Prior to the Expiration Date, the Stockholder shall not
take any action or enter into any agreement or understanding with any person to
vote or give instructions in any manner inconsistent with the terms of this
Section 3. Without limiting the generality of the foregoing, the Stockholder
agrees that neither he, she or it, nor any of its subsidiaries (if the
Stockholder is not a natural person) nor any of the officers and directors (if
the Stockholder is not a natural person) and representatives (including any
investment banker, attorney or accountant retained by it or any of its
subsidiaries (if the Stockholder is not a natural person)) of him, her or it, or
its subsidiaries (if the Stockholder is not a natural person) shall, and that
he, she or it shall use his, her or its reasonable best efforts to cause his,
her or its and its subsidiaries’ (if the Stockholder is not a natural person)
employees and other agents not (and shall not authorize any of them) directly or
indirectly, to engage in any solicitation (as defined in Regulation 14A of the
Rules and Regulations promulgated by the Securities and Exchange Commission
pursuant to the Exchange Act) of other stockholders of the Company against the
Merger or Asset Transfer, as applicable, or against any action or agreement that
would reasonably be expected to result in the failure to satisfy any conditions
to the Merger or Asset Transfer, as applicable.

 

4. Directors and Officers. Notwithstanding any provision of this Voting
Agreement to the contrary, nothing in this Voting Agreement shall limit or
restrict the Stockholder from (a) acting in Stockholder’s capacity as a director
or officer of the Company, if applicable (it being understood that this Voting
Agreement shall apply to Stockholder solely in Stockholder’s capacity as a
stockholder of the Company) or (b) voting in such Stockholder’s sole discretion
on any matter other than those relating to the Merger or Asset Transfer, as
applicable.

 

5. Irrevocable Proxy. Concurrently with the execution of this Voting Agreement,
Stockholder agrees to deliver the Proxy to the Company, which shall be
irrevocable to the fullest extent permissible by law, with respect to the
Shares.

 

6. No Ownership Interest. Nothing contained in this Voting Agreement shall be
deemed to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Stockholder, and the Company shall not have any authority to direct Stockholder
in the voting of any of the Shares, except as otherwise provided herein.

 



 3

  



 

7. Representations and Warranties of Stockholder.

 

(a) Authorization. This Voting Agreement constitutes a legal, valid and binding
agreement of Stockholder, enforceable against Stockholder in accordance with its
terms, except (i) as such enforcement is limited by bankruptcy, insolvency and
other similar laws effecting the enforcement of creditors’ rights generally and
(ii) for limitations imposed by general principles of equity.

 

(b) Compliance. The execution, delivery and performance of this Voting Agreement
by Stockholder requires no action by or in respect of, or filing with, any
governmental or non-governmental body, agency or official or any other Person
other than as required by any applicable requirements of the Exchange Act and
other filings or notifications that are immaterial to the consummation of the
transactions contemplated hereby.

 

(c) Non-contravention. The execution, delivery and performance of this Voting
Agreement by Stockholder does not and will not (i) violate any applicable law,
rule, regulation, judgment, injunction, order or decree binding upon
Stockholder, except for any such violations which would be immaterial to the
consummation of the transactions contemplated hereby, or (ii) constitute a
default under any agreement or other instrument binding upon Stockholder.

 

(d) Ownership of Shares. Stockholder (i) is the beneficial owner of the Shares
indicated on Exhibit A to this Voting Agreement, which are free and clear of any
liens, adverse claims, charges, security interests, pledges or options, proxies,
voting trusts or agreements, understandings or agreements, or any other rights
or encumbrances whatsoever (“Encumbrances”) (except any Encumbrances arising
under securities laws, arising hereunder or that are not in contravention of the
obligations of Stockholder hereunder); and (ii) does not beneficially own or
otherwise have rights to acquire, whether or not currently exercisable, any
securities of the Company other than the Shares of the Company indicated on
Exhibit A to this Voting Agreement. Stockholder hereby agrees to promptly notify
the Company in writing of any new Shares of Common Stock, or any new options,
warrants or other rights to purchase shares of the Company’s Common Stock,
acquired after the date of this Voting Agreement.

 

(e) Voting Power. Stockholder has or will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Voting Agreement, in each case with respect to all of Stockholder’s Shares, with
no limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Voting Agreement.

 



 4

  



  

8. Representations and Warranties of the Company.

 

(a) Existence and Power. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

(b) Authorization. The execution, delivery and performance of this Voting
Agreement by the Company are within the Company’s powers and have been duly
authorized by all necessary action on the part of the Company. This Voting
Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except (i) as such
enforcement is limited by bankruptcy, insolvency and other similar laws
effecting the enforcement of creditors’ rights generally and (ii) for
limitations imposed by general principles of equity.

 

(c) Compliance. The execution, delivery and performance of this Voting Agreement
by the Company requires no action by or in respect of, or filing with, any
governmental or non-governmental body, agency or official or any other Person
other than as required by any applicable requirements of the Exchange Act and
other filings or notifications that are immaterial to the consummation of the
transactions contemplated hereby.

 

(d) Non-contravention. The execution, delivery and performance of this Voting
Agreement by the Company does not and will not (i) violate the internal
governance documents of the Company, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree binding upon the Company,
except for any such violations which would be immaterial to the consummation of
the transactions contemplated hereby, or (iii) constitute a default under any
agreement or other instrument binding upon the Company.

 

9. Legending of Shares. If so requested by the Company, Stockholder agrees that
the certificates representing the Shares shall bear a legend stating that they
are subject to this Voting Agreement and to the Proxy.

 

10. Termination. This Voting Agreement and the Proxy delivered in connection
herewith shall terminate and shall have no further force or effect as of the
Expiration Date. Nothing in this Section 10 shall relieve or otherwise limit the
liability of any party for breach of this Voting Agreement.

 

11. Miscellaneous.

 

(a) Amendments; Waiver. Neither this Voting Agreement nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by each beneficiary of the waiver, discharge, amendment or termination
and the obligor under any such amendment, waiver, discharge or termination.

 



 5

  



  

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy, telefacsimile or electronic mail,or (iii) on the date of confirmation
of receipt (or, the first business day following such receipt if the date is not
a business day) if delivered by a nationally recognized courier service. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

 

(i) if to the Company, to:

 

CUR Holdings, Inc.

2 Tower Place

Albany, NY 12203

Attention: William F. Duker, President

Telephone: 518.489.3000

E-Mail: bill@sybaris2015.com

 

if to the CÜR Media, to:

 

CÜR Media, Inc.

____________________

____________________

Attention: Thomas Brophy, Chief Executive Officer

Telephone: 203.912.8479

E-Mail: tbrophy@curmusic.com

 

In either case, with copies to:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Eric C. Mendelson

Telephone: 212.259.7300

Facsimile: 212.259.8200

E-Mail: emendelson@ckrlaw.com(iv)

 

(ii) If to Stockholder: To the address for notice set forth on Exhibit A hereof.

 

(c) Counterparts. This Voting Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 



 6

  



  

(d) Interpretation; Knowledge. When a reference is made in this Voting Agreement
to Exhibits, such reference shall be to an Exhibit to this Voting Agreement
unless otherwise indicated. When a reference is made in this Voting Agreement to
Sections, such reference shall be to a section of this Voting Agreement unless
otherwise indicated. For purposes of this Voting Agreement, the words “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.” The headings contained in this
Voting Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Voting Agreement.

 

(e) Entire Agreement; Third-Party Beneficiaries. This Voting Agreement and the
Proxies (i) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, and (ii) are not intended to confer upon any other Person any rights or
remedies hereunder.

 

(f) Severability. In the event that any provision of this Voting Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this Voting
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Voting Agreement with a valid and
enforceable provision that will achieve, to the greatest extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

(g) Governing Law; Jurisdiction. This Voting Agreement shall be governed by and
construed in accordance with the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof, except to the extent of any mandatory application of the Delaware
General Corporation Law with respect to the Proxies. Each party hereby
(i) irrevocably and unconditionally submits to the exclusive jurisdiction of the
Delaware Court of Chancery, with respect to all actions and proceedings arising
out of or relating to this Voting Agreement and the transaction contemplated
hereby, (ii) agrees that all claims with respect to any such action or
proceeding shall be heard and determined in such courts and agrees not to
commence an action or proceeding relating to this Voting Agreement or the
transactions contemplated hereby except in such courts, (iii) consents to
service of process upon him, her or it by mailing or delivering such service to
the address set forth in Section 11(b) hereof, and (iv) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Voting Agreement, (A) the
defense of sovereign immunity, (B) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to serve process in accordance with this Section 11(g), (C) that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in any such court (whether through service of notice,
attachment prior to judgment, execution of judgment or otherwise), and, to the
fullest extent permitted by applicable Law, that (1) the suit, action or
proceeding in any such court is improper, (2) the venue of such suit, action or
proceeding is improper and (3) this Voting Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

 

(h) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Voting
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

(i) Assignment. Stockholder may not assign either this Voting Agreement or any
of its rights, interests, or obligations hereunder without the prior written
approval of the Company, except as provided in Section 2. The Company may assign
either this Voting Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of Stockholder. Any purported
assignment in violation of this Section 11(i) shall be void. Subject to the
preceding sentence, this Voting Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 



 7

  



  

(j) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS VOTING AGREEMENT
OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

(k) Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Voting Agreement.

 

(l) Expenses. All costs and expenses incurred in connection with this Voting
Agreement and the transactions contemplated hereby shall be paid by the party
incurring the expenses; provided, however, that if any action or other
proceeding relating to the enforcement of any provision of this Voting Agreement
is brought by any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

 

(m) No Obligation to Exercise Options. Notwithstanding any provision of this
Voting Agreement to the contrary, nothing in this Voting Agreement shall
obligate Stockholder to exercise any option, warrant or other right to acquire
shares of the Company’s Common Stock.

 

(n) Liability. All references to actions to be taken by the Stockholders under
this Voting Agreement refer to actions to be taken by Stockholders acting
severally and not jointly.

 

(o) Specific Performance. The parties hereto declare that it is impossible to
measure in money the damages which will accrue to a party hereto or to their
heirs, personal representatives, or assigns by reason of a failure to perform
any of the obligations under this Voting Agreement and agree that the terms of
this Voting Agreement shall be specifically enforceable. If any party hereto or
his heirs, personal representatives, or assigns institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such party or such personal representative has an adequate remedy
at law, and such person shall not offer in any such action or proceeding the
claim or defense that such remedy at law exists.

 

[The remainder of this page has been intentionally left blank]

 



 8

  



 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the day and year first above written.

 

 



 

CUR HOLDINGS, INC., a Delaware corporation

    By:

 

Name:

William F. Duker

  Title:

President

     

 

CÜR MEDIA, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

Thomas Brophy

 

 

Title:

Chief Executive Officer

 



 

[THE STOCKHOLDERS SIGN BY EXECUTING THE OMNIBUS SIGNATURE PAGE

TO THE PURCHASE AGREEMENT]

 

 

[Signature Page to Voting Agreement]

 



 9

  



 

EXHIBIT A

 

SHARES BENEFICIALLY OWNED

 

 

Name and Address of Stockholder

 

Shares of

Series A Preferred
Stock
Beneficially Owned

 

Shares of

Common Stock
Beneficially Owned

 



 10

  



 

EXHIBIT B

 

IRREVOCABLE PROXY

 

Capitalized terms not defined herein shall have the meanings ascribed to them in
that certain Voting Agreement of even date herewith by and among CÜR Holdings,
Inc., a Delaware corporation (the “Company””), CUR Media, Inc., a Delaware
corporation (“CÜR Media”) and the undersigned stockholder (the “Voting
Agreement”). The undersigned stockholder (the “Stockholder”) of the Company,
hereby irrevocably (to the fullest extent permitted by law) appoints Thomas
Brophy and William F. Duker, and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise the Shares regarding the approval of the
Merger or the Asset Transfer, as applicable, in accordance with the terms of
this Proxy until the Expiration Date. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned in contravention of
the obligations of Stockholder under the Voting Agreement with respect to any
Shares are hereby revoked and the undersigned agrees not to grant any subsequent
proxies in contravention of the obligations of Stockholder under the Voting
Agreement with respect to the Shares until after the Expiration Date.

 

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest, and is granted pursuant to the Voting Agreement.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting: (i) in favor of approval of the Merger or the Asset Transfer, as
applicable, and (ii) against any action or agreement that would reasonably be
expected to result in the failure to satisfy any conditions to the Merger or the
Asset Transfer, as applicable.

 

The attorneys and proxies named above may not exercise this Proxy on any other
matter. The undersigned stockholder may vote the Shares on all other matters.

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 



 11

  



  

This Proxy is irrevocable (to the fullest extent permitted by law). This Proxy
shall terminate, and be of no further force and effect, automatically upon the
Expiration Date.  

 



Dated: [__________ __, 2017] 

 

  

 

 

 

 

 

 

STOCKHOLDER (individual) 

 

 

STOCKHOLDER (entity)

 

 

 

   

 

  Signature  

 

Name of Entity  

 

 

 

 

 

Print Name

 

 

Signature of Authorized Person

 

 

 

 

 

 

 

 

 

Print Name: ____________________________

 

 

 

 

 

 

 

 

 

Title: _________________________________

 



 

 

[Signature Page to Irrevocable Proxy]

 



 12

